FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HERMAN PATAYAN SORIANO,                   
                        Petitioner,              No. 05-72116
               v.
                                                 Agency No.
                                                 A077-300-502
ERIC H. HOLDER JR., Attorney
General,                                           OPINION
                      Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Submitted June 2, 2009*
                      Pasadena, California

                       Filed June 26, 2009

      Before: Pamela Ann Rymer, Susan P. Graber, and
               Carlos T. Bea, Circuit Judges.

                    Opinion by Judge Graber




  *The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).

                                8011
                    SORIANO v. HOLDER                8013




                       COUNSEL

Tasha Lani Huber, Korenberg & Abramowitz, Sherman Oaks,
California, for the petitioner.

Robert G. Stapleton, Criminal Division, U.S. Department of
Justice, Washington, D.C., for the respondent.
8014                  SORIANO v. HOLDER
                         OPINION

GRABER, Circuit Judge:

   Do government informants constitute a “particular social
group” for purposes of analyzing their eligibility for asylum?
We answer that question “no” and, therefore, deny the peti-
tion for review.

    FACTUAL AND PROCEDURAL BACKGROUND

   Petitioner Herman Patayan Soriano, a native and citizen of
the Philippines, entered the United States as a nonimmigrant
with authorization to stay for one month. After he overstayed
his visa, the government sought to remove him. He applied
for asylum, withholding of removal, and protection under the
United Nations Convention Against Torture and Other Cruel,
Inhuman or Degrading Treatment or Punishment (“CAT”),
Dec. 10, 1984, 1465 U.N.T.S. 85, 23 I.L.M. 1027. See Regu-
lations Concerning the Convention Against Torture, 64 Fed.
Reg. 8478-01 at 8482-83 (Feb. 19, 1999) (codified at various
parts of 8 C.F.R.); 8 C.F.R. §§ 208.16-208.18 (1999).

   Petitioner, whom the immigration judge (“IJ”) expressly
believed, fears future persecution because he was a police
informant against a Filipino criminal gang. While working at
a restaurant in Los Angeles, Petitioner overheard members of
the gang describing their crimes in Tagalog, their common
native language. He also personally witnessed some of the
crimes, including the shipment of methamphetamine and
stolen identification documents to the Philippines.

   Eventually, Petitioner participated in some of the gang’s
criminal activities. When he was arrested for possession of
stolen mail and receipt of a stolen U.S. Treasury check, Peti-
tioner told the police where two other members of the gang
could be located; two months later, they were arrested. By
that time, Petitioner had been convicted and was serving time
                      SORIANO v. HOLDER                    8015
in prison. He was placed in a single cell “because they already
knew that [he was] the one who snitch[ed].”

   Some of Petitioner’s criminal associates returned to the
Philippines, but most were in prison in Los Angeles at the
time of the immigration hearing. Petitioner’s mother, who
lives in the Philippines, told him that “somebody’s looking
for [Petitioner] and they were asking if I was already deport-
ed.” Petitioner could not identify specifically whom he fears
in the Philippines, but said that he fears “the member[s] of
this organize[d] crime.” Petitioner does not know whether
officials from the United States have told authorities in the
Philippines about his acting as an informant.

   The IJ denied all forms of relief. The IJ held that Petition-
er’s fear of future harm in the Philippines lacked a nexus to
an enumerated ground upon which asylum or withholding of
removal may be granted. The IJ denied CAT relief because
Petitioner failed to prove that the Filipino government would
torture or harm him, or sanction such torture or harm commit-
ted by private individuals.

   Petitioner appealed to the Board of Immigration Appeals
(“BIA”), which adopted and affirmed the IJ’s decision. The
BIA held that “government informants needing protection
from criminal elements” did not constitute a particular social
group. Petitioner filed this timely petition for review.

                        DISCUSSION

   To be eligible for asylum, an alien must show that he is
unwilling or unable to return to his country of origin “because
of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a partic-
ular social group, or political opinion.” 8 U.S.C.
§ 1101(a)(42)(A). Petitioner argues that he fears future perse-
cution on account of his “political opinion” and membership
in a “particular social group.” He argues that his opposition
8016                       SORIANO v. HOLDER
to organized crime constitutes a political opinion and that, as
someone who gave information to the police, “he is forever-
more a member of a social group of ‘government infor-
mants.’ ” We will consider each theory in turn.1

  A.    Political Opinion

   [1] To show that he was persecuted on account of a politi-
cal opinion, Petitioner must satisfy two requirements. First, he
must show that he held (or his persecutors believed that he
held) a political opinion. Ernesto Navas v. INS, 217 F.3d 646,
656 (9th Cir. 2000). Second, he must show that his persecu-
tors persecuted him (or that he faces the prospect of such per-
secution) because of his political opinion. Id.

   [2] Here, Petitioner failed to satisfy either requirement. The
record contains no evidence that he held (or that the gang
members believed that he held) any political opinion. Nor
does the record contain evidence that gang members threat-
ened him because of his political opinion. After associating
with gang members and criminals for years, Petitioner, imme-
diately after being arrested, identified for police two individu-
als as criminal suspects. The BIA permissibly found that
Petitioner’s fear of future persecution stems from the crimi-
nals’ motive to retaliate against him for informing on them.
Personal animosity is not political opinion. See Zayas-Marini
   1
     We review the BIA’s legal conclusions de novo. Azanor v. Ashcroft,
364 F.3d 1013, 1018 (9th Cir. 2004). When, as here, the BIA’s decision
is an unpublished decision by one member of the BIA, we give Skidmore
deference to the BIA’s “interpretation of the governing statutes and regu-
lations,” recognizing that, “ ‘while not controlling upon the courts by rea-
son of their authority, [these interpretations] do constitute a body of
experience.’ ” Garcia-Quintero v. Gonzales, 455 F.3d 1006, 1011, 1014
(9th Cir. 2006) (alteration in original) (quoting Skidmore v. Swift & Co.,
323 U.S. 134, 140 (1944)). See discussion infra p. 8018. “Factual findings
made by the BIA are reviewed under the deferential substantial evidence
standard and will be upheld unless the evidence compels a contrary
result.” Ochoa v. Gonzales, 406 F.3d 1166, 1169 (9th Cir. 2005).
                       SORIANO v. HOLDER                      8017
v. INS, 785 F.2d 801, 806 (9th Cir. 1986) (holding that a peti-
tioner who feared persecution because of personal animosity
and not a political opinion was not entitled to asylum).

   Briones v. INS, 175 F.3d 727 (9th Cir. 1999) (en banc), is
easily distinguishable. In Briones, the petitioner applied for
political asylum because he was actively involved “in a
fiercely ideological dispute between the government of the
Philippines and the Communist [New Peoples Army].” Id. at
728-29. We held that the petitioner’s “activity as a confiden-
tial informer who sided with the Philippine military in a con-
flict that was political at its core certainly would be perceived
as a political act by the group informed upon.” Id. at 729.
Because the petitioner was a participant in a civil conflict, his
fear of persecution was connected to his political opinion. Id.

  [3] By contrast, here, Petitioner’s only act in opposition to
organized crime was informing the police after his arrest
about two individuals who had engaged in criminal activities.
Petitioner did not provide information to one political party
about an opposing political party, let alone do so on a regular
basis. For these reasons, the BIA properly found that there
was no nexus between Petitioner’s fear of future persecution
and his actual or imputed political opinion.

  B.   Member of a Social Group

  [4] We have defined “social group,” for purposes of asy-
lum, as any group

    united by 1) a voluntary association which imparts
    some common characteristic that is fundamental to
    the members’ identities, or 2) an innate characteristic
    which is so fundamental to the identities or con-
    sciences of its members they either cannot or should
    not be required to change it.

Arteaga v. Mukasey, 511 F.3d 940, 944 (9th Cir. 2007). In
determining whether a social group exists, we consider,
8018                  SORIANO v. HOLDER
among other factors, “whether a group’s shared characteristic
gives members social visibility and whether the group can be
defined with sufficient particularity to delimit its member-
ship.” Id. at 944-45.

   Petitioner argues that he is eligible for asylum because he
is a member of a particular social group, namely, a group of
“government informants.” Petitioner argues that, having given
incriminating information about two individuals to the police,
he is a member of such a group. He reasons that membership
in the group is unchangeable because he already has given the
information to police and because the individuals about whom
he told the police know his identity.

   [5] We have not previously considered whether “govern-
ment informants” are a particular social group for immigra-
tion purposes. The BIA has held in a precedential opinion that
“noncriminal drug informants working against the Cali drug
cartel,” who act “out of a sense of civic duty and moral
responsibility,” do not constitute a “particular social group”
for asylum purposes. In Re C-A-, 23 I. & N. Dec. 951, 957,
959 (B.I.A. 2006). We accord Chevron deference to that deci-
sion, Ramos-Lopez v. Holder, 563 F.3d 855, 859 (9th Cir.
2009), but such deference does not quite answer the question
in this case. Here, we face a criminal government informant
who neither acts from altruistic motives nor turns in partici-
pants in a drug cartel. We therefore turn more specifically to
the decision below.

  In this case, the BIA has held that a group comprised of
government informants “is not a valid social group for asylum
purposes.” This court gives Skidmore deference to that hold-
ing, Garcia-Quintero, 455 F.3d at 1011, and our own case law
accords with the BIA’s ruling.

  In Sanchez-Trujillo v. INS, 801 F.2d 1571, 1572, 1577 (9th
Cir. 1986), we held that a purported social group of “young,
working class males who have not served in the military of El
                      SORIANO v. HOLDER                         8019
Salvador” was too “all-encompassing [a] grouping” to consti-
tute “that type of cohesive, homogeneous group to which we
believe the term ‘particular social group’ was intended to
apply.” A key to establishing a “particular social group” is
ensuring that the group is narrowly defined:

    Major segments of the population of an embattled
    nation, even though undoubtedly at some risk from
    general political violence, will rarely, if ever, consti-
    tute a distinct “social group” for the purposes of
    establishing refugee status. To hold otherwise would
    be tantamount to extending refugee status to every
    alien displaced by general conditions of unrest or
    violence in his or her home country.

Id. at 1577. Moreover, “[i]ndividuals falling within the
parameters of this sweeping demographic division naturally
manifest a plethora of different lifestyles, varying interests,
diverse cultures, and contrary political leanings.” Id.

   In Ochoa, we relied on the reasoning in Sanchez-Trujillo to
reject a claim that “a social group comprised of business own-
ers in Colombia who rejected demands by narco-traffickers to
participate in illegal activity” was a particular social group
because the group was not defined narrowly enough. Ochoa,
406 F.3d at 1170. We reasoned that “[t]here is no unifying
relationship or characteristic to narrow this diverse and dis-
connected group. This category is too broad to qualify as a
particularized social group for the purposes of asylum and
withholding of removal.” Id. at 1171.

   Finally, in Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46
(9th Cir. 2008), we rejected a claim that a group of “young
men in El Salvador resisting gang violence” comprises a “so-
cial group” for purposes of asylum. We held that the pur-
ported group “is too loosely defined to meet the requirement
for particularity” and that it “is composed of a variety of dif-
ferent individuals who may be victims of civil unrest, but who
8020                   SORIANO v. HOLDER
do not form a cohesive or particular social group.” Id. In addi-
tion, the purported group “lacks social visibility.” Id. at 746.
We held that “[s]ocial visibility requires that ‘the shared char-
acteristic of the group should generally be recognizable by
others in the community.’ ” Id. (quoting In re S-E-G-, 24 I. &
N. Dec. 579, 586 (B.I.A. 2008)).

   [6] Those cases lead us to conclude that a “government
informant” is not a member of a particular social group for
purposes of asylum. Just like the young men who failed to
serve in the El Salvadoran military in Sanchez-Trujillo, the
business owners in Ochoa, and the young men who refused
to join gangs in Santos-Lemus, a “government informant,” as
Petitioner defines it, is not a “cohesive, homogeneous” group.
Sanchez-Trujillo, 801 F.2d at 1577. A person who identifies
as a “government informant” can be anyone of any demo-
graphic description who passes information to government
authorities for any purpose. There is no “innate characteristic
which is so fundamental to the identities or consciences” of
government informants that identifies them as a particular
social group. Arteaga, 511 F.3d at 944. The purported group,
therefore, “naturally manifest[s] a plethora of different life-
styles, varying interests, diverse cultures, and contrary politi-
cal leanings.” Sanchez-Trujillo, 801 F.2d at 1577.

  [7] Accordingly, we hold that “government informants” do
not comprise a particular social group within the meaning of
8 U.S.C. § 1101(a)(42)(A). We therefore deny Petitioner’s
applications for asylum and withholding of removal.

   [8] With regard to Petitioner’s CAT claim, Petitioner must
establish that it is more likely than not that he would be tor-
tured if returned to the proposed country of removal. 8 C.F.R.
§ 208.16(c)(2). There is no evidence showing a likelihood of
torture by gang members if Petitioner were to return to the
Philippines. Importantly, Petitioner did not present any evi-
dence demonstrating that he would be subject to torture com-
mitted by or with the consent of Filipino government officials.
                     SORIANO v. HOLDER               8021
Therefore, substantial evidence supports the denial of CAT
relief.

  Petition DENIED.